Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Currently, Claims 1-2, 4-9, and 11-13 are pending. Claims 1-2, 4-9, and 11-13 are examined on the merits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Election/Restrictions
Applicant's election with traverse of the species, downregulate serum myostatin levels, prior to and following a surgical procedure, reduce muscle atrophy of disuse, alleviate pain in the reply filed on Oct. 26, 202 is acknowledged. The traversal is on the ground(s) that there is unduly extensive or burdensome search. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov. 1, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Padiya et al. (US 2015/0238566 A1) in view of Portman (US 2017/0196944 A1), Tanko (JP 2017513882 A1) and ProteinFactory (2016, https://proteinfactory.com/myostatin-supplement/).
Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013]. The egg would include the yolk (see Figure 1).  The product would be fortetropin because the same avian follistatin is used for the same purpose. The products comprise avian follistatin to athletes benefit from an increase in muscle mass and assist with growth and slow degeneration of muscle tissue [0005].  Athletes are mammals.  The same ingredient used for the same purpose would have the same chemical reactions when consumed. Therefore, downregulate serum myostatin levels in Claim 4, the reduced muscle atrophy of disuse in Claim 9. The material comprising avian follistatin can be processed with one or more excipients to yield a consumable product [0007], which would include powders.  Consumed is oral administration.  
However, Padiya et al. does not teach prior to and following a surgical procedure, orthopedic surgical procedure, immobilizing injury, anti-inflammatory agent, about 1-4 weeks before surgery and continue for about 6-12 weeks post surgery, orally on a daily basis in an amount ranging from about 200-1000 mg/kg/day.
Portman teaches a method for reducing muscle atrophy post-surgery with protein and vitamin C works by stimulating multiple nutrient signals that act synergistically to increase protein synthesis while simultaneously inhibiting protein degradation, following orthopedic surgery [0001].  The major barrier to recovery following orthopedic surgery is muscle atrophy, which is dependent on the degree of inflammation, trauma and pain [0003].    
Tanko et al. teaches a method of using myostatin antagonist for promoting/improving recovery in patients with disuse atrophy induced by reduced mobility and major surgery (Claims, first paragraph).  The myostatin antagonist is administered about 7-42 day after surgery or about 1-6 weeks after surgery (Claims, third paragraph) for at least 3 months (Claim 13), for about 6 months (Claim 14).  The myostatin antagonist is to be administered to a patient in need thereof at a dose of about 70-700 mg (Claim 9).  
ProteinFactory teaches fertilized egg yolk powder containing follistatin can be used as a supplement anytime for increasing muscle mass (page 3-4 first paragraph); therefore, follistatin can be used before surgery.  Follistatin levels after oral ingestion increased from baseline level (page 6-7, paragraph 2).
It would have been obvious to one of ordinary skill in the art to use a dietary supplement to prevent muscle disuse atrophy because Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013]. One would have been motivated to use the dietary supplement prior to surgery and following surgery, specifically orthopedic surgical procedure, for the expected benefit of treating muscle atrophy from disuse. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art to use a dietary supplement to prevent muscle disuse atrophy because Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013] and ProteinFactory teaches fertilized egg yolk powder containing follistatin can be used as a supplement anytime for increasing muscle mass (page 3-4 first paragraph); therefore, follistatin can be used before surgery.  Follistatin levels after oral ingestion increased from baseline level (page 6-7, paragraph 2). One would have been motivated to use the dietary supplement for alleviating pain after surgery because of cuts to the muscle and skin in surgery. Muscle wasting also occurs because when one is immobile, the muscle begins to shrink. Muscles need supplements to maintain its mass; therefore, a daily supplement would be necessary as taught by ProteinFactory.  Therefore, the medication can be used for muscle treatment, including before and post-surgery, for the expected benefit of treating muscle atrophy from disuse. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art to use a dietary supplement to prevent muscle disuse atrophy such as vitamin C because Portman teaches a method for reducing muscle atrophy post-surgery with protein and vitamin C [0001] following orthopedic surgery.  One would have been motivated to use the dietary supplement for producing proteins for stimulating muscle synthesis after surgery because vitamin C works by stimulating multiple nutrient signals that act synergistically to increase protein synthesis while simultaneously inhibiting protein degradation [0001]. Therefore, the medication can be used for muscle treatment, including post-surgery, for the expected benefit of treating muscle atrophy and post surgery inflammation. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising about 1-4 weeks before surgery and continue for about 6-12 weeks post surgery, on a daily basis in an amount ranging from about 200-1000 mg/kg/day of the active agent combination for the following reasons.  The reference does teach the composition for treating muscle atrophy before and after surgery. ProteinFactory teaches fertilized egg yolk powder containing follistatin can be used as a supplement anytime for increasing muscle mass (page 3-4 first paragraph); therefore, follistatin can be used before surgery.  Follistatin levels after oral ingestion increased from baseline level (page 6-7, paragraph 2).  Tanko et al. teaches a method of using myostatin antagonist for promoting/improving recovery in patients with disuse atrophy induced by reduced mobility and major surgery (Claims, first paragraph).  The myostatin antagonist is administered about 7-42 day after surgery or about 1-6 weeks after surgery (Claims, third paragraph) for at least 3 months (Claim 13), for about 6 months (Claim 14).  The myostatin antagonist is to be administered to a patient in need thereof at a dose of about 70-700 mg (Claim 9).   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Response to Arguments
Applicant argues that Padliya et al. and Portman do not teach administration prior to or following a surgical procedure or immobilizing injury and alleviating pain and/or inflammation in a mammal at 200-1000 mg/kg/day.  
In response to Applicant’s argument, ProteinFactory teaches fertilized egg yolk powder containing follistatin can be used as a supplement anytime for increasing muscle mass (page 3-4 first paragraph); therefore, follistatin can be used before surgery.  Follistatin levels after oral ingestion increased from baseline level (page 6-7, paragraph 2).  Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013].  Portman teaches a method for reducing muscle atrophy post-surgery with protein and vitamin C [0001] following orthopedic surgery, which includes inflammation, trauma and pain [0003].  Tanko et al. teaches a method of using myostatin antagonist for promoting/improving recovery in patients with disuse atrophy induced by reduced mobility and major surgery (Claims, first paragraph).  The myostatin antagonist is administered about 7-42 day after surgery or about 1-6 weeks after surgery (Claims, third paragraph) for at least 3 months (Claim 13), for about 6 months (Claim 14).  The myostatin antagonist is to be administered to a patient in need thereof at a dose of about 70-700 mg (Claim 9).  Muscle wasting occurs from disuse, such as immobilization after surgical procedure.  One would have been motivated to use the dietary supplement for the expected benefit of treating muscle atrophy from disuse prior to surgery and following surgery, specifically orthopedic surgical procedure.  
Applicant argues that the combination of Postman and Padiya would not result in treating muscle atrophy or lower increases in myostatin.
In response to Applicant’s argument, Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013].  Portman teaches a method for reducing muscle atrophy post-surgery with protein and vitamin C works by stimulating multiple nutrient signals that act synergistically to increase protein synthesis while simultaneously inhibiting protein degradation, following orthopedic surgery [0001].  The use of proteins as supplements to treat muscle atrophy would be obvious to one ordinary skilled in the art to use for replenishing muscle loss from decrease use.  The same mechanism of lowering increases in myostatin would have to occur for muscle wasting to be treated.
Applicant argues that the White et al. provided data to show that the egg yolk powder used resulted in no changes in muscle circumferences in dogs.
In response to Applicant’s argument, White et al. is not a reference that is used in the rejection.  The Office is not equipped to repeat the experiments as alleged.  The data concerning dogs is under different conditions that are not necessarily applicable to the rest of the cited teachings. Therefore, this reference is not convincing in overcoming the rejection.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655